Citation Nr: 1639009	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his August 2016 Written Brief Presentation, the Veteran indicated that his service-connected PTSD has worsened since his last January 2009 VA examination.  The Veteran contends that he is unemployable due to his PTSD.  As the record indicates a worsening of the Veteran's symptoms for his PTSD disability, a current VA compensation examination should be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.  

Contact the Veteran and request authorization to obtain any outstanding private records.  Associate all obtained private treatment records with the claims file.

All requests and all responses for the above-described records, including negative responses, must be documented in the claims file.  

2.  After the above is complete, schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his PTSD.  Any indicated diagnostic tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand. 

In addition to detailing the nature and severity of the disability, the examiner should address the impact that PTSD disability has on the Veteran's occupational functioning. 

Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for TDIU.  If the claim remains denied, the Veteran and his representative should be issued a SSOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




